DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochida et al US Patent Application Publication 2003/0131664 (hereinafter referred to as Mochida).
Regarding claim 1, Mochida discloses a gyroscope assembly comprising a first sense proof mass 10 having a first sense frequency response in a sense dimension Z and configured to move in a drive dimension Y in response to a drive signal (paragraph 0118) and to move in the sense dimension in response to experiencing an angular 
Regarding claim 2, the first sense proof mass and the first compensation proof mass have approximately a same mass due to their symmetrical shape.
Regarding claim 3, the first sense proof mass of Mochida is conjured to oscillate in the drive dimension in response to the drive signal via drive electrodes 16 and 17.
Regarding claim 4, the proof mass of Mochida is configured to resonate in a drive dimension in response to the drive signal (paragraph 0052).
Regarding claim 6, Mochida discloses the compensation proof mass as associated with a compensation input axis that is approximately parallel to the sense input axis since they both lie on the same plane and the axis can be defined therein.
Regarding claim 7, Mochida discloses the compensation proof mass as associated with a compensation input axis that is approximately collinear to the sense input axis since they both lie on the same plane and the axis can be defined therein.
Regarding claim 8, Mochida discloses wherein the first sense proof mass 10 and the first compensation proof mass 11 lie in respective planes that are approximately parallel to the sense input axis (for example the y-axis).
Regarding claim 9, Mochida discloses wherein the first sense proof mass 10 and the first compensation proof mass 11 lie in respective planes that are approximately 
Regarding claim 10, Mochida discloses a second sense proof mass 2 having a second sense frequency response in the sense dimension and configured to move in the drive dimension in response to the drive signal and to move in the sense dimension in response to experiencing an angular velocity about the sense input axis while moving in the drive dimension and a second compensation frequency response that is related to the second sense frequency response (paragraph 0118 discloses the second proof mass and second compensation mass which would move in the claimed manner).

Regarding claim 11, Mochida discloses a gyroscope assembly comprising a first sense proof mass 10 having a first sense frequency response in a sense dimension Z and configured to move in a drive dimension Y in response to a drive signal (paragraph 0118) and to move in the sense dimension in response to experiencing an angular velocity about a sense input axis while moving in the drive dimension, and a first compensation proof mass 11 having in the sense dimension a first compensation frequency response that is related to the first sense frequency response (paragraph 0021 describes the masses operating as compensating masses which would be related to the first sense frequency response as claimed). Mochida further discloses circuitry (paragraph 0028, 0059) which can generate the drive signal, generate a first sense signal in response the movement of the first sense proof mass in the sense direction, generate a first compensation signal in response to movements of the first compensation proof mass in the sense direction, and generate in response to the first 
Regarding claim 12, Mochida discloses using both the sensing signal and the compensation signal to generate the resulting signal which would therefore be “in response” to the difference between them as claimed. 
Regarding claim 16, Mochida discloses the second sense proof mass and second compensation proof mass and circuit which operate in the claimed manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochida.
Regarding claim 5, Mochida discloses the claimed invention but does not explicitly disclose the compensation frequency response related to the sense frequency by a scaler factor, a phase factor or a complex factor as claimed. Since the two values are related it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any factor such as a scalar factor to describe the relation to the two values, since it has been held that choosing from a finite number of   KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A SHABMAN/           Examiner, Art Unit 2861